IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEROME FRANKS,                         §
                                       §    No. 593, 2015
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §    Court Below—Superior Court
                                       §    of the State of Delaware
STATE OF DELAWARE,                     §    Cr. ID No. 89KO1032DI
                                       §
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: November 25, 2015
                         Decided: January 11, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 11th day of January 2016, after careful consideration of the parties’

respective positions, the Court concludes that the judgment below should be

affirmed for reasons stated in the Superior Court’s decision dated October 15,

2015. The Superior Court did not err in concluding that the appellant’s seventh

motion for postconviction relief was procedurally barred and that the motion failed

to satisfy the pleading requirements of Superior Court Criminal Rule 61(d)(2) in

order to overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice